PEARSON, Judge.
The appellant was found guilty of buying and receiving stolen property and was sentenced to six months in the county jail to be followed by a period of probation. The undisputed facts as they appear in the record are that the defendant and several other young persons participated in a larceny. They were friends of the victim’s son and had been invited to the house by the son. After the larceny, the only one of the group who could be located was the defendant. He returned a portion of the property which he admitted taking. Later he returned other property as to which he admitted, “I know who took it.” Upon this statement of facts, he was found guilty of buying, receiving, or concealing the stolen article which was last returned.
The only reasonable conclusion from the evidence is that the appellant was a principal in the larceny even though he was not the thief who actually took the last piece of jewelry from the house. Under these circumstances his crime cannot be converted to buying and receiving stolen property because the fact is that he returned more than he himself actually carried away. Cf. Adams v. State, 60 Fla. 1, 53 So. 451 (1910); Ketelsen v. State, Fla.App.1968, 211 So.2d 853.
Reversed and remanded with directions to discharge the appellant.